Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 9, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	An amended claim 4 recites the last step adding a pH adjusting agent to the stored cation-modified silica raw material dispersion to produce a polishing agent. The stored cation-modified silica raw material dispersion is recited to have a pH of less than 7.0 in the claim 4 and thus the last step would yield a pH of lower (such as 1-3.5) than that of the stored cation-modified silica raw material dispersion (i.e. the pH of less than 7.0) by employing an acidic pH adjusting agent or a pH of an alkali such as 10.0 by employing a basic pH adjusting agent.  Thus, the pH after the last step would yield an acidic pH or a basic pH depending on a nature of the pH adjusting agent which is not recited.  Thus, such possible two different pH (i.e. acidic or basic) would be indefinite,  US 7,994,057).   See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 706.03(d) and 2143.03.
Other claims depend form the indefinite claim 4 would be also indefinite.
	The examiner had pointed out the above issue (i.e. a rejection was made in Final rejection of May 26, 2020) as to a potential amendment during the telephone interview held on December 10, 2020 and applicant failed to remedy the issue. 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dysard et al (US 7,994,057) or JP 2005-162533 A.
The instant claim 8 is directed a method polishing utilizing a polishing agent obtained from the method claim 4.  In other words, the recited steps of the claim 4 would have little probative value for the polishing agent used in the claim 8 as long as a prior art teaches utilization of a polishing agent comprising a cation-modified silica raw 
Dysard et al teach a polishing composition having a pH of 1-3.5 comprising a liquid carrier, an acid and silica particles that have been treated with an aminosilane compound and its use of polishing a substrate in abstract, at col. 2, lines 36-63, col. 4, lines 11-37 and col. 7, lines 15-26.
JP teaches a polishing composition comprising a hydrolyzed silica particles modified with silane in work examples 1-5 and adjusting a pH to 4.5 in [0042-0044] and a cationic aminosilane in [0019-0025]. 
Thus, the instant invention lacks novelty.

			     EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US 10,144,850 teaches a commercial high purity colloidal silica at col. 7, lines 6-14.  US 10,066,126 teaches a commercial colloidal silica dispersion and an adjustment of a pH thereof at col. 21, lines 28-37.  But, both patents fail to suggest the instant method of adjusting the pH twice.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







THY/Feb. 12, 2012                                       /TAE H YOON/                                                                      Primary Examiner, Art Unit 1762